EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 14 January 2021.
The application has been amended as follows: 
Claims 1-10, 16-19, 21 and 22 are cancelled.
Allowable Subject Matter
Claims 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including:  a detonator block for housing a detonator, the detonator block comprising: a body configured to host the detonator; the body having a first end that is configured to be attached to a sub; the body having a second end, opposite to the first end, and configured to connect to a gun; and a printed circuit board located inside the body, the printed circuit board being electrically connected to the detonator, and wherein the printed circuit board is shaped to extend around the detonator so that the detonator directly faces the printed circuit board, wherein the body has a holder that is configured to hold the detonator inside the body. 
It should be noted that Eitschberger et al (US 2020/0018139) discloses a detonator block with a printed circuit board 1805 located inside the body, the printed circuit board being electrically connected to the detonator 133, and wherein the printed circuit board is shaped to  (Fig. 23). However, Eitschberger does not qualify as prior art because it has an effective filing date of 16 August, 2019, which does not beat the applicants effective filing date of 1 January 2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641